Citation Nr: 0302163	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 
1999, for the assignment of a 10 percent evaluation for 
degenerative joint disease of the right knee.

2.  Entitlement to an effective date prior to September 21, 
1999, for the assignment of a 10 percent evaluation for 
degenerative joint disease of the left knee.

(The claims of entitlement to evaluations in excess of 10 
percent for bilateral knee disabilities, bilateral wrist 
disabilities, and a left ankle disability will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted separate increased evaluations, from zero 
percent to 10 percent, for the veteran's right and left knee 
disabilities, effective from September 21, 1999.  The veteran 
subsequently perfected a timely appeal regarding the 
effective date assigned.

In a March 2001 Supplemental Statement of the Case (SSOC) the 
RO denied an effective date prior to September 21, 1999, for 
the grant of compensable evaluations for disabilities of the 
right and left knees. 

As to the claims of entitlement to evaluations in excess of 
10 percent for bilateral knee disabilities, bilateral wrist 
disabilities and for a left ankle disability, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing those claims.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a compensable 
evaluation for disabilities of the right and left knees was 
received in April 1998.

2.  It is not factually ascertainable that a compensable 
evaluation was warranted for either of the veteran's knee 
disabilities at any time earlier than September 21, 1999, at 
which time a VA examination was conducted.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 21, 
1999, for the assignment of a 10 percent evaluation for a 
right knee disability have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2002).

2.  The criteria for an effective date prior to September 21, 
1999, for the assignment of a 10 percent evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA. See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. § 
5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment. However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time. In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC, and correspondence provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal by virtue of a letter issued by the in September 
2001 and advised of his role in terms of assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated,  
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In May 1995, the veteran filed compensation claims which 
included entitlement to service connection for bilateral knee 
disabilities.  

A VA examination was conducted in August 1995.  The veteran 
complained that his knees sometimes ached when the weather 
was moist.  Physical examination of the knees revealed no 
swelling, tenderness, erythema, or ligament instability.  
There was full range of motion.  Squatting was accomplished 
with significant crepitus.  A diagnosis of mild degenerative 
joint disease of both knees was made.  

In a March 1996 rating decision, the RO granted entitlement 
to service connection for degenerative joint disease of the 
right and left knees, each of which was assigned a 
noncompensable evaluation under Diagnostic Codes 5010-5257, 
effective from May 1995, the date of the original claim.  The 
veteran was notified of that decision in March 1996, and did 
not appeal. 

In April 1998, the veteran requested a new examination for 
his service-connected disabilities, and indicated that they 
had become worse.  In effect, he filed a claim for increased 
evaluations for his knee disabilities.  

A VA examination was conducted in August 1998.  The report 
indicated that the veteran had been having some aching in 
both knees after the Gulf War, but reported that both knees 
were asymptomatic on examination.  Physical examination of 
both knees revealed no pain, tenderness, or deformity.  There 
was full range of motion from 0 to 140 degrees in both knees.  
The only symptom noted was loud creaking sounds during 
extension and flexion.  X-ray films of the right knee were 
negative, and films of the left knee showed no bone or joint 
abnormality, although a metallic fragment or wire was seen.  
A diagnosis of patellofemoral pain syndrome, no disease found 
at this time, was made.

In an October 1998 rating action, the noncompensable 
evaluations for the veteran's bilateral knee disabilities 
were continued.  The veteran expressed disagreement with the 
assigned evaluations, and the rating action was timely 
appealed. 

A VA examination was conducted in September 1999, at which 
time the veteran reported having gradual and progressive 
bilateral knee discomfort.  Physical examination revealed no 
swelling, deformity, or collateral ligament laxity.  Drawer 
and McMurray testing were negative.  Range of motion testing 
was from 0 to 130 degrees bilaterally, with pain noted on 
flexion from 90-130 degrees.  Crepitus on range of motion 
testing was also noted.  X-ray films of both knees were 
unremarkable, aside from evidence of a linear metallic 
density on the left side.  A diagnosis of bilateral 
patellofemoral syndrome was made.  

In a December 1999 rating action, the RO granted a 10 percent 
evaluation for each of the knee disabilities, effective from 
September 21, 1999.  In a February 2000 statement from the 
veteran, he expressed disagreement with the effective date 
assigned, maintaining that the effective date should be 
October 1998, the date he filed his NOD.  

In a March 2001 SSOC, the RO denied an effective date prior 
to September 21, 1999, for the grant of 10 percent 
evaluations for the veteran's bilateral knee disabilities.  

Pursuant to an August 2001 Board remand, VA medical records 
dated from July 1998 to August 2001 were added to the record.  
Records dated in 1998 were entirely negative for evidence of 
complaints or treatment related to the knees.  An entry dated 
in April 1999 reflected that the veteran was seen for a 
follow up for complaints of wrist and knee pain; however, no 
clinical findings of the knees were made.  The earliest 
clinical findings were made during the September 1999 VA 
examination.  The records dated subsequently, fail to reveal 
any clinical evidence pertaining to the knees.

III.  Pertinent law and regulations

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2002).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

IV.  Analysis

The veteran is seeking an effective date prior to September 
21, 1999, for the grant of 10 percent evaluations assigned 
for his bilateral knee disabilities.  He contends on appeal 
that the effective date should be October 1998, the date of 
his Notice of Disagreement, following the RO's October 1998 
rating action in which compensable evaluations for his knee 
disabilities were denied. 

The Board notes that the veteran filed his original claim 
seeking service connection for bilateral knee disabilities in 
May 1995.  In a March 1996 rating decision, the RO granted 
entitlement to service-connected for right and left knee 
disabilities, each of which was assigned a noncompensable 
evaluation effective from May 1995.  He did not appeal that 
determination.  In April 1998 he filed a claim for an 
increased evaluation for the knee disabilities.  In an 
October 1998 rating action, compensable evaluations were 
denied.  Subsequently, a VA examination was conducted in 
September 1999, following which (in a December 1999 rating 
action) the RO granted separate 10 percent evaluations for 
each of the veteran's knee disabilities, effective from 
September 1999.  

As discussed in detail above, the veteran filed his claim for 
increased ratings on April 21, 1998.  The Board has reviewed 
the record and has been unable to identify any document or 
correspondence submitted by the veteran prior to April 21, 
1998, which could be interpreted as an informal claim for an 
increased rating.  Under the general rule, the effective date 
of an evaluation and award of compensation based upon a claim 
for increase can be the date of receipt, in this case April 
1998.  See 38 C.F.R. § 3.400(o)(1).  The Board notes that, 
although the veteran maintains that an effective date of 
October 1998 should be assigned, the date he filed his NOD, 
the applicable regulations contain no provisions which 
establish that an effective date may be assigned based on the 
filing date of an NOD.

The provisions of 38 C.F.R. § 3.400(o)(2) provide that the 
veteran could obtain an effective date one year earlier than 
April 21, 1998, if it were factually ascertainable in the 
record that an increase in disability occurred at an earlier 
date within the one year period prior to his April 1998 
claim.  See 38 C.F.R. § 3.400(o)(2).  However, in this case, 
it is not factually ascertainable that an increase in 
disability occurred during the year prior to the filing of 
the April 1998 claim for increase.  In fact, the record does 
not include any pertinent medical records or evidence even 
dated during that period.  Accordingly, there is no basis 
whatsoever on which the Board could assign an effective date 
prior to April 21, 1998.  

Moreover, in this case, an effective date of April 1998 is 
not warranted, because the medical evidence does not support 
the assignment of a compensable evaluation for a disability 
of either knee at any time prior to September 21, 1999.  That 
is, entitlement to a 10 percent evaluation for bilateral knee 
disabilities did not arise until September 21, 1999, at which 
time the VA examination results warranted the assignment of 
an increased evaluation.  Under the applicable provisions of 
38 C.F.R. § 3.400(o)(1), the effective date of an evaluation 
and award of compensation based upon a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  In this case entitlement 
to an increased (10 percent) evaluation for the knee 
disabilities did not arise until more than a year after the 
claim for an increase was filed. 

In reviewing the evidence, the Board notes that the veteran's 
knee disabilities were initially evaluated, and continue to 
be evaluated under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257.  Under DC 5257, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability; a 20 percent disability 
rating is warranted for moderate recurrent subluxation or 
lateral instability; and a 30 percent disability rating is 
assigned for severe recurrent subluxation or lateral 
instability.

The knee disabilities are also rated under 5010, arthritis 
due to trauma, as evaluated under DC 5003, degenerative 
arthritis.  The Board notes that degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case, is either DC 5260 or DC 5261.  
See 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Note (2) of DC 5003 states that the 20 percent and 
10 percent ratings based upon X-ray findings under DC 5003 
will not be utilized in rating conditions under DC 5013.

In this case, the Board notes that none of the evidence dated 
prior to September 1999, including the results of VA 
examinations conducted in 1995 and 1998, as well as VA 
outpatient records, revealed any limitation of motion of the 
knees.  Moreover, although a diagnosis of mild degenerative 
joint disease was made in 1995; subsequent medical records, 
including VA X-ray films taken in August 1998 and September 
1999, showed no evidence of degenerative joint disease.  The 
Board notes that in fact, during the 1998 examination, the 
veteran reported that his knee disabilities were asymptomatic 
and the lack of clinical findings support his conclusion.  
The 1998 examination report revealed that there was no pain, 
tenderness, or deformity of the knees and that, in fact, the 
only symptom noted was crepitus.  Similarly, the 1995 VA 
examination report indicated that there was no swelling, 
tenderness, or instability of the knees, and it was noted 
that essentially his only symptom was crepitus.  VA 
outpatient records dated prior to September 1999 also fail to 
document any knee problems, aside from one reference to 
complaints of knee pain in April 1999.


Clearly, the evidence dated prior to the September 1999 VA 
examination, failed to establish entitlement to a compensable 
evaluation for either knee disability under 38 C.F.R. 
§§ 4.71, DCs 5003, 5010, 5257 (subluxation/instability), and 
5261/5262, (limitation of motion).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, even upon consideration of 
these factors, there was no basis for the assignment of a 
compensable evaluation prior to September 1999, at which time 
both limitation of motion and evidence of painful motion were 
documented.  Prior to that time, as already noted, 
essentially the only symptom noted during the 1995 and 1998 
VA examinations was crepitus, and at both times it was 
specifically notes that the knees were not painful.  The 
April 1999 record in which the veteran was seen for a follow-
up for complaints of knee pain, does not in and of itself, 
establish that a compensable evaluation was warranted for 
either knee disability.  The record did not suggest that 
there was any functional impairment associated with the 
complaints of pain, nor was pain on motion actually evidenced 
by any medical professional at that time. 

In summary, the Board concludes that September 21, 1999 is 
the earliest effective date that may be assigned for the 
assignment of 10 percent disability evaluations for the 
veteran's service-connected right and left knee disorders, as 
this is the date upon which entitlement to an increased 
evaluation arose.  Accordingly, the appeal is denied.




ORDER

Entitlement to an effective date prior to September 21, 1999, 
for the grant of separate 10 percent evaluations for the 
veteran's right and left knee disabilities, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

